ORDER
PER CURIAM
Appellant Larell Murphy (“Murphy”) appeals the trial court’s judgment entered after a jury trial. Murphy was convicted of first-degree robbery and sentenced to twenty-five years’ imprisonment. On appeal, Murphy argues that the trial court erred in denying his proffered jury instruction that was modeled after MAI 310.02 (Approved April 2, 2015; Effective Jan. 1, 2016). At the time of trial—August 2015—MAI 310.02 was not mandatory. Because the trial court reasonably refused to give Murphy’s proffered, non-mandatory instruction, no abuse of discretion occurred.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).